*439ORDER
PER CURIAM.
John D. Garrison (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
Movant pleaded guilty to one count of statutory rape in the first degree, in violation of Section 566.062 RSMo 1994. The trial court sentenced Movant to fifteen years imprisonment. Movant thereafter filed a motion for post-conviction relief pursuant to Rule 24.035 claiming there was an insufficient factual basis for his guilty plea, and trial counsel was ineffective for advising him to plead guilty in the absence of a sufficient factual basis for the guilty plea.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035Q'). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished -with a memorandum for their information only, setting forth the reasons for the order affirming the judgment.